562 F.2d 362
Robert PUGH and Nathaniel Henderson et al., Plaintiffs-Appellants,v.James RAINWATER et al., Defendants-Appellees.
No. 72-1223.
United States Court of Appeals,Fifth Circuit.
Oct. 18, 1977.

Appeal from the United States District Court for the Southern District of Florida; James Lawrence King, Judge.


1
Bennett H. Brummer, Public Defender, Eleventh Judicial Circuit of Florida, Bruce S. Rogow, Miami, Fla., for plaintiffs-appellants.


2
Peter L. Nimkoff, Daniel S. Pearson, Louis M. Jepeway, Jr., Miami, Fla., amicus curiae, for Dade County Bar.


3
Robert L. Shevin, Atty. Gen., Raymond L. Marky, Asst. Atty. Gen., Tallahassee, Fla., Paul H. Zacks, Asst. Atty. Gen., West Palm Beach, Fla., for Sutton, Rainwater, Ferguson, Adair, Snowden & Berkman.


4
Ralph F. Miles, City Atty., for City of Hialeah, Hialeah, Fla., for Maynard.


5
Aaron A. Foosaner, Miami Beach, Fla., for Perry.


6
Joseph Pardo, Miami, Fla., for Segall.


7
Jack Blumenfeld, Milton Robbins, Asst. State's Attys., Miami, Fla., for Gerstein.


8
Joseph A. Wanick, City Atty., and Henry Edgar, Asst. City Atty. for Miami Beach, Miami Beach, Fla., for Pomerance.


9
Alan H. Rothstein, Larry J. Hirsch, Asst. City Atty., for Miami, Montague Rosenberg, Asst. City Atty., Miami, Fla., Paul H. Zacks, Asst. Atty. Gen., West Palm Beach, Fla., for Bernard Garmire.


10
ON PETITION FOR REHEARING AND PETITION FOR REHEARING EN BANC


11
(Opinion August 22, 1977, 5 Cir., 1977, 557 F.2d 1189).


12
Before BROWN, Chief Judge, THORNBERRY, COLEMAN, GOLDBERG, AINSWORTH, GODBOLD, MORGAN, CLARK, RONEY, GEE, TJOFLAT, HILL, FAY and RUBIN, Circuit Judges.

BY THE COURT:

13
A member of the Court in active service having requested a poll on the application for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en banc,


14
IT IS ORDERED that the cause shall be reheard by the Court en banc with oral argument on a date hereafter to be fixed.  The Clerk will specify a briefing schedule for the filing of supplemental briefs.